 

Exhibit 10.5

 

WRITTEN CONSENT AND VOTING AGREEMENT

 

This WRITTEN CONSENT AND VOTING AGREEMENT (this “Agreement”) is entered into as
of June 5, 2013, by and among Media General, Inc., a Virginia corporation
(“General”), and each of the Persons whose names are set forth on the signature
pages hereto under the caption “Equityholders” (each individually an
“Equityholder” and, collectively, the “Equityholders”), and, solely with respect
to Articles VI-IX, New Young Broadcasting Holding Co., Inc., a Delaware
Corporation (“Phoenix”), and solely with respect to the Articles VI, VIII and
IX, the Secretary of Phoenix (the “Warrant Agent”).




W I T N E S S E T H:




WHEREAS, as of the date of this Agreement, each Equityholder owns (i) the number
of shares of Class A Common Stock, par value $0.01 per share (the “Phoenix Class
A Common Stock”), of Phoenix, and (ii) the number of shares of Class B Common
Stock, par value $0.01 per share (the “Phoenix Class B Common Stock”) of
Phoenix, in each case set forth opposite such Equityholder’s name on Schedule A
attached hereto;




WHEREAS, as of the date of this Agreement, each Equityholder owns Lender
Warrants (as such term is defined in the Warrant Agreement) to purchase the
number of shares of Phoenix Class A Common Stock (the “Phoenix Warrants”) set
forth opposite each such Equityholder’s name on Schedule A attached hereto (the
shares of Phoenix Class A Common Stock which are issuable upon exercise of such
Phoenix Warrants being referred to herein as the “Warrant Shares”), which
Phoenix Warrants were issued pursuant to the certain Lender Warrant Agreement,
dated as of June 24, 2010, by and between Phoenix and the Warrant Agent (the
“Warrant Agreement”);




WHEREAS, as of the date of this Agreement, each Equityholder has registration
rights in respect of its Phoenix Class A Common Stock and Warrant Shares
pursuant to that certain Registration Rights Agreement, dated as of June 24,
2010, by and among Phoenix, the Equityholders and the other signatories thereto
(the “Phoenix Registration Rights Agreement”);




WHEREAS, concurrently herewith, General, General Merger Sub 1, Inc., a Virginia
corporation and wholly-owned subsidiary of General (“Merger Sub 1”), General
Merger Sub 2, Inc., a Delaware corporation and wholly-owned subsidiary of
General (“Merger Sub 2”), General Merger Sub 3, LLC, a Delaware corporation and
wholly-owned subsidiary of General (“Merger Sub 3”), and Phoenix are entering
into an Agreement and Plan of Merger, dated as of the date hereof (as it may be
amended from time to time, the “Merger Agreement”), pursuant to which Merger Sub
2 will merge with and into Phoenix and Phoenix will survive as a wholly-owned
subsidiary of General (the “Merger”), and each outstanding share of Phoenix
Class A Common Stock and Phoenix Class B Common Stock will be converted into the
right to receive shares of a newly-created class of Voting Common Stock of
General (the “General Voting Common Stock”), or shares of a newly-created class
of Non-Voting Common Stock of General (the “General Non-Voting Common Stock”),
as set forth in the Merger Agreement;

 

 
1

--------------------------------------------------------------------------------

 

 


WHEREAS, the Equityholders are parties to that certain Equityholders Agreement,
dated as of June 24, 2010 (the “Equityholders Agreement”), by and among Phoenix,
the Equityholders and the other signatories thereto, and, pursuant to which, the
Merger Agreement and the transactions contemplated thereby, including the
Merger, must be approved by the affirmative vote or written consent of the
holders of not less than 66.6% of the Fully Diluted Equity Interests (as defined
in the Equityholders Agreement), voting together as a single class;




WHEREAS, the Merger must be approved by the affirmative vote or written consent
of the holders of not less than a majority of the outstanding shares of Phoenix
Class A Common Stock pursuant to the General Corporation Law of the State of
Delaware (the “DGCL”) and the Amended and Restated Certificate of Incorporation
of Phoenix;




WHEREAS, pursuant to Section 7.01 of the Warrant Agreement, (i) the terms of the
Lender Warrants may be amended by the Holders (as such term is defined in the
Warrant Agreement) of a majority of the Lender Warrants and Phoenix and (ii) the
terms of the Warrant Agreement may be amended by the Warrant Agent and Phoenix;




WHEREAS, pursuant to Section 10.1(g) of the Phoenix Registration Rights
Agreement, the terms of the Phoenix Registration Rights Agreement may be amended
by of the Holders (as such term is defined in the Phoenix Registration Rights
Agreement) of a majority of the Registrable Securities (as such term is defined
in the Phoenix Registration Rights Agreement) and Phoenix;




WHEREAS, the Equityholders are Holders (as such term is defined in the Warrant
Agreement) of a majority of the Lender Warrants, and are Holders (as such term
is defined in the Registration Rights Agreement) of a majority of the
Registrable Securities;




WHEREAS, (i) the Equityholders and Phoenix wish to amend the terms of the Lender
Warrants by effecting the Phoenix Warrant Agreement Amendments (as defined
below), and (ii) Phoenix and the Warrant Agent wish to amend the terms of the
Warrant Agreement by effecting the Phoenix Warrant Certificate Amendments (as
defined below);




WHEREAS, the Equityholders, Phoenix and General wish to amend and restate the
terms of the Phoenix Registration Rights Agreement by entering into an Amended
and Restated Registration Agreement in the form attached hereto as Exhibit B
(the “General Registration Rights Agreement”); and




WHEREAS, as a condition to the willingness of General, Merger Sub 1, Merger
Sub 2 and Merger Sub 3 to enter into the Merger Agreement, and as an inducement
and in consideration therefor, General, Merger Sub 1, Merger Sub 2 and Merger
Sub 3 have required that the Equityholders, Phoenix and the Warrant Agent agree,
and the Equityholders, Phoenix and the Warrant Agent have agreed, to enter into
this Agreement.




NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:

 

 
2

--------------------------------------------------------------------------------

 

 


ARTICLE I
DEFINITIONS




SECTION 1.1 Defined Terms. For purposes of this Agreement, capitalized terms
used in this Agreement that are defined in the Merger Agreement but not in this
Agreement shall have the respective meanings ascribed to them in the Merger
Agreement.




SECTION 1.2 Other Definitions. For purposes of this Agreement:




(a) “New Shares” means any shares of Phoenix Class A Common Stock or Phoenix
Class B Common Stock (other than Owned Shares) acquired, including upon exercise
of Owned Warrants, by an Equityholder at any time during the Voting Period.




(b) “New Warrants” means any Phoenix Warrants (other than Owned Warrants)
acquired by an Equityholder at any time during the Voting Period.




(c) “Owned Shares” means all of the shares of Phoenix Class A Common Stock
and/or Phoenix Class B Common Stock owned by such Equityholder as of the date of
this Agreement as set forth on Schedule A.




(d) “Owned Warrants” means all of the Phoenix Warrants owned by such
Equityholder as of the date of this Agreement as set forth on Schedule A.




(e) “Permitted Transferee” shall mean, with respect to any proposed Transfer of
Owned Shares, the Owned Warrants, any New Shares or any New Warrants by any
Equityholder, any proposed Transferee so long as each the following conditions
are satisfied with respect to such proposed Transfer and such proposed
Transferee: (i) such proposed Transferee shall have agreed in writing in a form
reasonably acceptable to General to be bound by this Agreement prior to the
consummation of any such Transfer; and (ii) in the reasonable judgment of
Phoenix and General, such Transfer (or the proposed Transferee) would not
prevent, impede, frustrate, interfere with, delay, postpone or adversely affect
the Merger or the other transactions contemplated by the Merger Agreement or
limit or impair any existing business activity or proposed business activity of
General or Phoenix after the Merger.




(f) “Phoenix Equity” means, collectively, the Phoenix Class A Common Stock, the
Phoenix Class B Common Stock and the Phoenix Warrants.




(g) “Representatives” shall mean, with respect to any Person, such Person’s
officers, directors, employees, accountants, consultants, legal counsel,
financial advisors, agents and other representatives.




(h) “Voting Period” means the period from and including the date of this
Agreement through and including the earlier to occur of (i) the Combination
Merger Effective Time, and (ii) the termination of the Merger Agreement in
accordance with its terms.




(i) “Transfer” means to directly or indirectly issue, transfer, sell, assign,
distribute, encumber, hypothecate or otherwise dispose of, either voluntarily or
involuntarily, including by gift, by way of merger, exchange, business
combination or similar transaction, by operation of Law or otherwise; provided,
that no Transfer shall be deemed to have occurred as a result of the entry into,
modification of or existence of any bona fide pledge of Phoenix Equity in
connection with a secured borrowing transaction, the pledgee with respect to
which is a financial institution in the business of engaging in secured lending
and similar transactions and which has entered into such transaction in the
ordinary course of business until such time as the pledgee commences any action
to foreclose upon such Phoenix Equity or any Phoenix Equity is delivered upon
settlement or termination of such pledge.

 

 
3

--------------------------------------------------------------------------------

 

 


ARTICLE II
WRITTEN CONSENT; VOTING AGREEMENT AND IRREVOCABLE PROXY




SECTION 2.1 Written Consent and Agreement to Vote.




(a) Each Equityholder hereby agrees that, immediately (and, in any event within
one (1) hour) after the execution and delivery of this Agreement and the Merger
Agreement, such Equityholder shall, with respect to the Owned Shares and Owned
Warrants listed opposite such Equityholder’s name on Schedule A, execute and
deliver to Phoenix a written consent to the adoption of the Merger Agreement and
the transactions contemplated thereby, including the Merger for purposes of (i)
Section 251(c) of the DGCL and (ii) Section 2.4(a) of the Equityholders
Agreement, in the form of Exhibit A hereto (a “Written Consent”) and provide a
copy of such executed and delivered Written Consent to General. Each Written
Consent shall be coupled with an interest and shall be irrevocable, except as
provided in Article VI below. Subject to Article VI, upon General’s or Phoenix’s
request, during the Voting Period, each Equityholder shall vote, or execute
consents with respect to, as applicable, the Owned Shares, the Owned Warrants,
any New Shares and any New Warrants owned by such Equityholder as of the
applicable record date (or cause to be voted or a consent to be executed with
respect to the Owned Shares, the Owned Warrants, any New Shares and any New
Warrants owned by such Equityholder as of the applicable record date) in favor
of adoption of the Merger Agreement and the transactions contemplated thereby,
including the Merger and any restructured business combination of General and
Phoenix as contemplated by Section 1.10(c) of the Merger Agreement.




(b) Each Equityholder hereby agrees that, during the Voting Period, such
Equityholder shall vote or execute consents with respect to, as applicable, the
Owned Shares, the Owned Warrants, any New Shares and any New Warrants owned by
such Equityholders as of the applicable record date (or cause to be voted, or a
consent to be executed with respect to, the Owned Shares, the Owned Warrants,
any New Shares and any New Warrants owned by such Equityholder as of the
applicable record date) against each of the matters set forth in clauses (i),
(ii), (iii) and (iv) below at any meeting (or any adjournment or postponement
thereof) of the shareholders of Phoenix or any other holders of Phoenix Equity,
or in connection with any proposed action by written consent of the shareholders
of Phoenix or any other holders of Phoenix Equity, whether such vote is cast or
consent is required or requested pursuant to the Equityholders Agreement,
applicable Law or otherwise:




(i) any merger agreement or merger, consolidation, combination, sale of
substantial assets, reorganization, recapitalization, dissolution, liquidation
or winding up of or by Phoenix or any other business combination involving
Phoenix, in each case, other than the Merger Agreement and the transactions
contemplated thereby, including the Merger;

 

 
4

--------------------------------------------------------------------------------

 

 


(ii) any action, proposal, transaction or agreement that would reasonably be
expected to result in a breach in any material respect of any covenant,
representation or warranty or any other obligation or agreement of Phoenix
contained in the Merger Agreement or of such Equityholder contained in this
Agreement;




(iii) any action, proposal, transaction or agreement involving Phoenix or any of
its Subsidiaries that would reasonably be expected to prevent, impede,
frustrate, interfere with, delay, postpone or adversely affect the Merger or the
other transactions contemplated by the Merger Agreement, in contravention of the
terms and conditions set forth in the Merger Agreement; and




(iv) any Acquisition Proposal with respect to Phoenix made prior to the
termination of the Merger Agreement.




(c) Any vote required to be cast or consent required to be executed pursuant to
this Section 2.1 shall be cast or executed in accordance with the applicable
procedures relating thereto so as to ensure that it is duly counted for purposes
of determining that a quorum is present (if applicable) and for purposes of
recording the results of that vote or consent.




SECTION 2.2 Grant of Irrevocable Proxy. Each Equityholder hereby irrevocably
appoints General, Phoenix, and any of their respective designees, and each of
them individually, as such Equityholder’s proxy and attorney-in-fact, with full
power of substitution and resubstitution, with effect immediately following the
execution of the Written Consent as provided in Section 2.1, to vote or execute
consents during the Voting Period, with respect to the Owned Shares, the Owned
Warrants, any New Shares and any New Warrants owned by such Equityholder as of
the applicable record date, in each case solely to the extent and in the manner
specified in Section 2.1 (the “Proxy Matters”). This proxy is given to secure
the performance of the duties of such Equityholder under this Agreement. Such
Equityholder shall not directly or indirectly grant any Person any proxy
(revocable or irrevocable), power of attorney or other authorization with
respect to any of such Equityholder’s Owned Shares, Owned Warrants, New Shares
or New Warrants that is inconsistent with Section 2.1 or this Section 2.2.




SECTION 2.3 Nature of Irrevocable Proxy. The proxy and power of attorney granted
pursuant to Section 2.2 by each Equityholder shall be irrevocable during the
Voting Period, shall be deemed to be coupled with an interest sufficient in law
to support an irrevocable proxy and shall revoke any and all prior proxies
granted by such Equityholder with regard to such Equityholder’s Owned Shares,
Owned Warrants, any New Shares or any New Warrants in respect of the Proxy
Matters, and such Equityholder acknowledges that the proxy constitutes an
inducement for General, Merger Sub 1 and Merger Sub 2 to enter into the Merger
Agreement. The power of attorney granted by each Equityholder is a durable power
of attorney and shall survive the bankruptcy, dissolution, death or incapacity
of such Equityholder. The proxy and power of attorney granted hereunder shall
terminate only upon the expiration of the Voting Period.

 

 
5

--------------------------------------------------------------------------------

 

 


ARTICLE III
COVENANTS




SECTION 3.1 Voting Period Restrictions. Each Equityholder agrees that such
Equityholder shall not, during the Voting Period, Transfer any or all of such
Equityholder’s Owned Shares, Owned Warrants, New Shares or New Warrants, or any
interest therein, or any voting rights with respect thereto or enter into any
contract, option or other arrangement or understanding with respect thereto
(including any voting trust or agreement and the granting of any proxy), other
than (a) pursuant to the Merger in accordance with the terms of the Merger
Agreement, (b) with the prior written consent of General, and (c) to any
Permitted Transferee; provided that the foregoing shall not prevent the exercise
of any Phoenix Warrant outstanding as of the date hereof by any Equityholder in
accordance with the terms of the Warrant Agreement and the issuance of shares of
Phoenix Class A Common Stock to such Equityholder in connection therewith.




SECTION 3.2 No Shop Obligations of Each Equityholder. Except in respect of
transfers to a Permitted Transferee, each Equityholder agrees that, during the
Voting Period, such Equityholder shall not, and shall cause any Person that
manages or advises such Equityholder not to on the Equityholder’s behalf, and
such Equityholder shall, and shall cause any Person that manages or advises such
Equityholder with respect to investment decisions on the Equityholder’s behalf
to, use its and their respective reasonable best efforts to cause its and their
respective Representatives acting on its and their behalf not to, directly or
indirectly, (i) solicit, initiate, knowingly encourage or knowingly facilitate
the making, submission or announcement of any Acquisition Proposal with respect
to Phoenix or any Acquisition Inquiry with respect to Phoenix, (ii) furnish any
information regarding Phoenix or any of its Subsidiaries (or such Equityholder’s
Owned Shares, Owned Warrants, New Shares or New Warrants, or any interest
therein) to any Person in connection with or in response to an Acquisition
Proposal with respect to Phoenix or Acquisition Inquiry with respect to Phoenix,
(iii) engage in discussions or negotiations with any Person relating to any
Acquisition Proposal with respect to Phoenix or Acquisition Inquiry with respect
to Phoenix, or (iv) enter into any letter of intent, agreement in principle,
merger, acquisition, purchase or joint venture agreement or other similar
agreement for any Acquisition Transaction with respect to Phoenix. An
Equityholder shall promptly notify General and Phoenix orally and in writing of
any such Acquisition Proposal or Acquisition Inquiry (including the identity of
the Person making or submitting such Acquisition Proposal or Acquisition Inquiry
and the terms thereof and all modifications thereto). Notwithstanding the
foregoing, nothing herein shall be understood to limit any Transfer otherwise
permitted pursuant to Section 3.1.




SECTION 3.3 General Covenants. Except in respect of transfers to Permitted
Transferees, each Equityholder agrees that such Equityholder shall not, and it
shall cause any Person that manages or advises such Equityholder with respect to
investment decisions not to:




(a) enter into any agreement, commitment, letter of intent, agreement in
principle, or understanding with any Person or take any other action that
violates or conflicts with or would reasonably be expected to violate or
conflict with, such Equityholder’s covenants and obligations under this
Agreement; or

 

 
6

--------------------------------------------------------------------------------

 

 


(b) take any action that restricts or otherwise adversely affects such
Equityholder’s legal power, authority and right to comply with and perform such
Equityholder’s covenants and obligations under this Agreement.




SECTION 3.4 Cooperation. Each Equityholder shall reasonably cooperate with
Phoenix and General in connection with their efforts to make any necessary
filings and submissions with, and obtain any necessary consents, approvals,
waivers and authorizations of, actions or nonactions by, any Governmental Entity
or any third party necessary to be made in connection with the transactions
contemplated by the Merger Agreement, including by providing to Phoenix or
General such information regarding such Equityholder and its Affiliates as shall
be reasonably requested by Phoenix or General in connection with such efforts.
Each Equityholder shall make as promptly as practicable all necessary filings
and submissions required to be made by it with any Governmental Entity in
connection with the transactions contemplated by the Merger Agreement.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE EQUITYHOLDERS




Each Equityholder hereby represents and warrants to General as follows:




SECTION 4.1 Authorization. Such Equityholder has all corporate or other
organizational power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement has been duly executed and
delivered by such Equityholder and, assuming it has been duly and validly
authorized, executed and delivered by the other parties hereto, constitutes a
legal, valid and binding obligation of such Equityholder, enforceable against
such Equityholder in accordance with its terms, except to the extent that
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditor’s rights generally, and (ii) general
principles of equity.




SECTION 4.2 Ownership of Shares. As of the date hereof, such Equityholder does
not own, beneficially or of record, any Phoenix Equity other than the Owned
Shares and Owned Warrants listed opposite such Equityholder’s name on Schedule A
attached hereto (except to the extent that such Equityholder may be deemed to
beneficially own other Phoenix Equity owned by other Equityholders, including as
a result of the Equityholders Agreement and other agreements among the
Equityholders). Such Equityholder is the sole record owner of the Owned Shares
and Owned Warrants listed opposite such Equityholder’s name on Schedule A
hereto, and has power to vote (or cause to be voted or consents to be executed)
and to dispose of (or cause to be disposed of) such Owned Shares and Owned
Warrants sufficient to perform its obligations hereunder. Any proxies granted by
such Equityholder in respect of any or all of such Owned Shares and/or Owned
Warrants prior to and including the date hereof (except as set forth herein) in
respect of the Proxy Matters have been revoked.

 

 
7

--------------------------------------------------------------------------------

 

 


SECTION 4.3 No Conflicts. Except as set forth on Schedule B, no filing with any
Governmental Entity, and no authorization, consent or approval of any other
Person (other than such approvals of such Equityholder’s Affiliates as have been
obtained on or prior to the date hereof) is necessary for the execution of this
Agreement by such Equityholder or the performance by such Equityholder of such
Equityholder’s obligations hereunder. None of the execution and delivery of this
Agreement by such Equityholder, or the performance by such Equityholder of such
Equityholder’s obligations hereunder shall (i) result in, give rise to or
constitute a violation or breach of or a default (or any event which with notice
or lapse of time or both would become a violation, breach or default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on, any of the Owned Shares
or Owned Warrants pursuant to any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Equityholder is a party or by which such Equityholder or any of
such Equityholder’s Owned Shares or Owned Warrants are bound, or (ii) violate
any applicable law, rule, regulation, order, judgment, or decree applicable to
such Equityholder, except for any of the foregoing as would not impair such
Equityholder’s ability to perform such Equityholder’s obligations under this
Agreement.




SECTION 4.4 Transaction Fee. Except as disclosed by such Equityholder to General
in writing, such Equityholder has not employed any investment banker, broker or
finder in connection with the transactions contemplated by the Merger Agreement
who might be entitled to any fee or any commission from Phoenix or any of its
Subsidiaries in connection with or upon consummation of the Merger.




SECTION 4.5 Accredited Investor. Such Equityholder is an “accredited investor”
within the meaning of Rule 501 of Regulation D under the Securities Act, has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of its investment in Surviving
General and is able to bear such risks and will be acquiring General Common
Stock pursuant to the Combination Merger without a view to any resale or
distribution thereof, other than pursuant to an effective registration statement
under the Securities Act or an exemption from the registration requirements
under the Securities Act.




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF GENERAL




General hereby represents and warrants to the Equityholders as follows:




SECTION 5.1 Authorization. General has all corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement has been duly authorized, executed and delivered by General and,
assuming it has been duly and validly executed and delivered by the other
parties hereto, constitutes a legal, valid and binding obligation of General,
enforceable against it in accordance with the terms of this Agreement except to
the extent that enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditor’s rights generally, and
(ii) general principles of equity.




SECTION 5.2 No Conflicts. The execution and delivery of this Agreement by
General does not and the performance of this Agreement by General will not (i)
conflict with, result in any violation of, require any consent under or
constitute a default (whether with notice or lapse of time or both) under any
note, contract, lease, license, permit, franchise, mortgage, bond, indenture,
agreement, instrument or obligation to which it is a party or by which it or any
of its properties is bound; (ii) violate any judgment, order, injunction, decree
or award of any court, administrative agency or other Governmental Entity that
is binding on it or any of its properties; or (iii) constitute a violation by
General of any law, regulation, rule or ordinance applicable to it, in each
case, except for any violation, conflict or consent as would not impair its
ability to perform its obligations under this Agreement or to consummate the
transactions contemplated herein on a timely basis.

 

 
8

--------------------------------------------------------------------------------

 

 


ARTICLE VI
WARRANT AGREEMENT AMENDMENT




SECTION 6.1 Warrant Merger Agreement Amendment. Effective as of immediately
prior to the Combination Merger Effective Time, the Warrant Agreement shall be
automatically amended, without any further action by Phoenix, the Warrant Agent
or any other Person, pursuant to Section 7.01 of the Warrant Agreement by adding
the following section as a new Section 7.11 (the “Phoenix Warrant Agreement
Amendments”).




“Section 7.11 Merger Consideration.




(a)      Notwithstanding anything contained in this Agreement or the Warrant
Certificates to the contrary, in connection with the merger of General Merger
Sub 2, Inc. (“Merger Sub 2”), a wholly-owned subsidiary of Media General, Inc.
(“General”), with and into the Company pursuant to that certain Agreement and
Plan of Merger, dated June 5, 2013, by and among the Company, General, General
Merger Sub 1, Inc., a wholly owned subsidiary of General, Merger Sub 2, and
General Merger Sub 3, LLC, a wholly owned subsidiary of General (the “Merger
Agreement”), all Lender Warrants issued and outstanding as of immediately prior
to the Combination Merger Effective Time (as such term is defined in the Merger
Agreement) shall be automatically cancelled and exchanged (the “Merger
Exchange”) in the Combination Merger (as such term is defined in the Merger
Agreement), without any payment of the Exercise Price, for the right to receive
(upon completion by the Holder of such Lender Warrants of a duly executed and
properly completed Letter of Transmittal (as such terms defined in the Merger
Agreement) pursuant to the Merger Agreement, and subject to the other terms and
conditions of the Merger Agreement) an aggregate number of fully paid, validly
issued and nonassessable shares of General Voting Common Stock (as such term is
defined in the Merger Agreement) equal to the number of shares of Common Stock
that would be received upon exercise of the Lender Warrants multiplied by the
Exchange Ratio (as defined in the Merger Agreement); and provided, further, that
cash shall be paid in lieu of fractional shares pursuant to Section 1.7 of the
Merger Agreement; provided, that the Holder may elect to receive shares of
General Non-Voting Common Stock (as such term is defined in the Merger
Agreement) in lieu of shares of General Voting Common Stock upon the terms set
forth in the Merger Agreement by so indicating in such Holder’s Letter of
Transmittal delivered to General prior to the Closing (as such term is defined
in the Merger Agreement).




(b)      The Holder shall not be required to execute and become party to the
Equityholders Agreement pursuant to Section 2.03(g) in connection with the
Merger Exchange.”

 

 
9

--------------------------------------------------------------------------------

 

 


(c)     The General Voting Common Stock and the General Non-Voting Common Stock
received by the Holder in connection with the Merger Exchange shall not be
stamped or otherwise imprinted with any legends pursuant to Section 4.02(e).




(d)     This Agreement shall terminate automatically upon consummation of the
Merger Exchange.”




SECTION 6.2 Warrant Certificate Amendment. Effective as of immediately prior to
the Combination Merger Effective Time, the Lender Warrants shall be
automatically amended, without any further action by Phoenix, any Equityholder
or any other Person, pursuant to Section 7.01 of the Warrant Agreement, to
permit consummation of the Merger Exchange as contemplated by Section 7.11 of
the Warrant Agreement (the “Phoenix Warrant Certificate Amendments”).




ARTICLE VII
REGISTRATION RIGHTS AGREEMENT AMENDMENT




SECTION 7.1 Phoenix Registration Rights Agreement Amendment. Effective as of the
Combination Merger Effective Time, the Phoenix Registration Rights Agreement
shall be automatically amended and restated into the General Registration Rights
Agreement, without any further action by Phoenix, any Equityholder or any other
Person.




ARTICLE VIII
TERMINATION




This Agreement and all obligations of the parties hereunder (including the proxy
described in Sections 2.2 and 2.3) shall automatically terminate upon the
earliest to occur of (i) the Combination Merger Effective Time, and (ii) the
termination of the Merger Agreement in accordance with its terms. In addition to
the foregoing, this Agreement may be terminated by any Equityholder upon written
notice to General at any time following the making of any change, by amendment,
waiver or other modification, to any provision of the Merger Agreement that
decreases the amount or changes the form of the General Stock Consideration or
increases or changes the form of the consideration that the General Shareholders
are entitled to receive in the Reclassification Merger; provided that any
change, amendment, waiver or other modification to implement a restructured
business combination of General and Phoenix as contemplated by Section 1.10(c)
of the Merger Agreement shall not give rise to a right of any Equityholder to
terminate this Agreement. Upon the termination of this Agreement, neither
General, Merger Sub 1, Merger Sub 2 nor the Equityholders shall have any rights
or obligations hereunder and this Agreement shall become null and void and have
no effect; provided, that Sections 9.1, and 9.3 through 9.13 shall survive such
termination. Notwithstanding the foregoing, termination of this Agreement shall
not prevent any party from seeking any remedies (at law or in equity) against
any other party for that party’s breach of any of the terms of this Agreement
prior to the date of termination.

 

 
10

--------------------------------------------------------------------------------

 

 


ARTICLE IX
MISCELLANEOUS




SECTION 9.1 Publication. Each Equityholder hereby permits General and Phoenix to
publish and disclose in the DGCL Notices, the Phoenix Information Statement, any
and all applicable filings with the SEC and/or the FCC, and any other
disclosures or filings required by applicable Law such Equityholder’s identity
and ownership of Phoenix Equity, the nature of such Equityholder’s commitments,
arrangements and understandings pursuant to this Agreement and/or the text of
this Agreement.




SECTION 9.2 Appraisal Rights. Each Equityholder hereby waives any rights of
appraisal or rights to dissent from the Merger or the adoption of the Merger
Agreement that such Equityholder may have under applicable Law and shall not
permit any such rights of appraisal or rights of dissent to be exercised with
respect to such Equityholder’s Owned Shares, New Shares or Warrant Shares.




SECTION 9.3 Amendments, Waivers, etc. This Agreement may be amended by an
instrument in writing signed on behalf of General and each of the Equityholders
that would be bound by such amendment; provided, that any amendments to Articles
VI - IX shall require the written consent of Phoenix, and any amendment to
Article VI, VIII, and IX shall require the written consent of the Warrant Agent.
Any agreement on the part of any party hereto to any waiver of compliance with
any representations, warranties, covenants or agreements contained in this
Agreement shall be valid only if set forth in a written instrument signed on
behalf of such party. The waiver by any party of a breach of any provision
hereunder shall not operate or be construed as a waiver of any prior or
subsequent breach of the same or any other provision hereunder.




SECTION 9.4 Enforcement of Agreement; Specific Performance. The Equityholders
acknowledge and agree that General and Phoenix would be irreparably damaged if
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached and that any non-performance,
breach or threatened breach of this Agreement by any Equityholder could not be
adequately compensated by monetary damages alone and that General and Phoenix
would not have any adequate remedy at law. Accordingly, General and Phoenix
shall be entitled (in addition to any other remedy that may be available to them
whether in law or equity, including monetary damages) to seek and obtain (a)
enforcement of any provision of this Agreement by a decree or order of specific
performance and (b) a temporary, preliminary and/or permanent injunction to
prevent breaches or threatened breaches of any provisions of this Agreement
without posting any bond or undertaking. The Equityholders hereto further agree
that they shall not object to the granting of injunctive or other equitable
relief on the basis that there exists adequate remedy at law. Each Equityholder
hereby expressly further waives (i) any defense in any action for specific
performance that a remedy at law would be adequate or that an award of specific
performance is not an appropriate remedy for any reason at law or in equity and
(ii) any requirement under any Law to post security as a prerequisite to
obtaining equity relief. Each Equityholder agrees that General’s and Phoenix’s
initial choice of remedy will be to seek specific performance of this Agreement
in accordance with its terms. If a court of competent jurisdiction denies such
relief, General and Phoenix each may seek alternative remedies, including
damages in the same or another proceeding.

 

 
11

--------------------------------------------------------------------------------

 

 


SECTION 9.5 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given (a) on the date of
delivery if delivered personally or if sent via facsimile (with confirmation via
express courier utilizing next-day service), (b) on the earlier of confirmed
receipt or the third (3rd) Business Day following the date of mailing if mailed
by registered or certified mail (return receipt requested), or (c) on the first
(1st) Business Day following the date of dispatch if delivered utilizing
next-day service by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

(a)     If to General, addressed to it at:




Media General, Inc.
333 E. Franklin Street
Richmond, Virginia 23219
Attention:     James F. Woodward
                       Andrew C. Carington, Esq.
Facsimile: (804) 887-7021

 

with copies (which shall not constitute notice) to:

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:     Philip Richter, Esq. 
                       John E. Sorkin, Esq.
Facsimile:     (212) 859-4000

 

and

Gibson, Dunn & Crutcher LLP

1050 Connecticut Avenue, N.W.

Washington, D.C. 20036
Attention:      Stephen Glover, Esq.
Facsimile:       (202) 530-9598

 




(b)     If to Phoenix, addressed to it at:




c/o Young Broadcasting, LLC
441 Murfreesboro Road
Nashville, TN 37210
Attention: General Counsel
Facsimile: (615) 369-7388

  

 
12

--------------------------------------------------------------------------------

 

 


with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Jonathan E. Levitsky, Esq.

Facsimile: (212) 909-6836

 

(c)     If to an Equityholder, addressed to it at the address set forth below
such Equityholder’s signature hereto;




with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Jonathan E. Levitsky, Esq.

Facsimile: (212) 909-6836

 

(d)     If to the Warrant Agent, addressed to it at:




c/o Young Broadcasting, LLC
441 Murfreesboro Road
Nashville, TN 37210
Attention: Secretary
Facsimile: (615) 369-7388


with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Jonathan E. Levitsky, Esq.

Facsimile: (212) 909-6836

 

or to that other address as any party shall specify by written notice so given,
and notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered.




SECTION 9.6 Headings; Titles. When a reference is made in this Agreement to
Articles, Sections, Exhibits or Schedules, such reference shall be to an Article
or Section of or Exhibit or Schedule to this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” This Agreement shall not be interpreted or construed to require any
person to take any action, or fail to take any action, if to do so would violate
any applicable Law.

 

 
13

--------------------------------------------------------------------------------

 

 




SECTION 9.7 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. Upon determination that
any term or other provision is invalid or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement as to affect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.




SECTION 9.8 Entire Agreement. This Agreement (together with the Merger
Agreement, to the extent referred to in this Agreement, and any documents
delivered by the parties in connection herewith), constitutes the entire
agreement among the parties with respect to the subject matter of this
Agreement, and supersedes all prior agreements and understandings, both written
and oral, among the parties, with respect to the subject matter of this
Agreement.




SECTION 9.9 Assignment; Binding Effect; No Third Party Beneficiaries; Further
Action. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties; provided that (i) General may
assign its rights, interests or obligations hereunder to one or more of its
Subsidiaries, (ii) each Equityholder may assign its right, interests and
obligations to any Permitted Transferee and (iii) Warrant Agent may assign its
rights, interests, and obligations hereunder to any successor Warrant Agent
pursuant to Section 6.03 of the Warrant Agreement. This Agreement shall be
binding upon and shall inure to the benefit of General, Phoenix, Warrant Agent
and their respective successors and assigns and shall be binding upon the
Equityholders and the Equityholders’ successors, assigns, heirs, executors and
administrators. Notwithstanding anything contained in this Agreement to the
contrary, nothing in this Agreement, expressed or implied, is intended to confer
on any Person (other than, in the case of General, Phoenix and Warrant Agent,
their respective successors and assigns and, in the case of the Equityholders,
the Equityholders’ respective successors, assigns, heirs, executors and
administrators) any rights, remedies, obligations or liabilities under or by
reason of this Agreement. Each of the Equityholders, General, Phoenix and
Warrant Agent shall take any further action and execute any other instruments as
may be reasonably requested by the other parties to this Agreement to effectuate
the intent of this Agreement.




SECTION 9.10 Mutual Drafting. Each party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. This Agreement shall not be deemed to have
been prepared or drafted by any one party or another or any party’s attorneys.




SECTION 9.11 Governing Law and Consent to Jurisdiction. This Agreement shall be
governed and construed in accordance with the internal Laws of the Commonwealth
of Virginia applicable to contracts made and wholly performed within such state,
without regard to any applicable conflicts of law principles that would result
in the application of the Laws of any other jurisdiction. The parties hereto
agree that any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby shall be brought in the United States
District Court for the Eastern District of Virginia (or, if that court does not
have jurisdiction, the Circuit Court for the City of Richmond, Virginia), and
each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 9.5 shall be deemed
effective service of process on such party. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

 
14

--------------------------------------------------------------------------------

 

 


SECTION 9.12 Counterparts; Facsimiles. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each of the
parties and delivered to the other parties, it being understood that each party
need not sign the same counterpart.




SECTION 9.13 Liability. The rights and obligations of each of the Equityholders
under this Agreement shall be several and not joint. All references to actions
to be taken by the Equityholders, or representations and warranties to be made,
under this Agreement refer to actions to be taken or representations and
warranties to be made, as applicable, by Equityholders acting severally and not
jointly. Except for any liability for claims, losses, damages, liabilities or
other obligations arising out of an Equityholder’s failure to perform its
obligations hereunder, General, Merger Sub 1, Merger Sub 2 and Merger Sub 3
agree that no Equityholder (in its capacity as an equityholder of Phoenix) will
be liable for claims, losses, damages, liabilities or other obligations
resulting from or relating to the Merger Agreement, including any breach by
Phoenix of the Merger Agreement, and that Phoenix shall not be liable for
claims, losses, damages, liabilities or other obligations resulting from or
related to any Equityholder’s failure to perform its obligations hereunder.




 




(Signature page follows)

  

 
15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, General, Phoenix, the Warrant Agent and the Equityholders
have caused this Agreement to be duly executed as of the day and year first
above written.

 

 

MEDIA GENERAL, INC.

By: /s/James F. Woodward Name: James F. Woodward Title: Vice President and Chief
Financial Officer WARRANT AGENT By: /s/ Kevin Shea Name: Kevin Shea Title:
Secretary of Phoenix

NEW YOUNG BROADCASTINGHOLDING CO., INC.

By:

/s/ Deborah A. McDermott

Name:

Deborah A. McDermott

Title:

President and CEO

 

 

EQUITYHOLDERS:

 

ARES SPECIAL SITUATIONS FUND, L.P.

 

By: ASSF MANAGEMENT L.P. ITS GENERAL PARTNER

By: ASSF OPERATING MANAGER, LLC, ITS GENERAL PARTER

 

By: /s/ Jeff Moore           

Name: Jeff Moore

Title: Vice President

 

 

ARES SPECIAL SITUATIONS FUND III, L.P.

 

By: ASSF MANAGEMENT L.P., III ITS GENERAL PARTNER

By: ASSF OPERATING MANAGER LLC, III, ITS GENERAL PARTER

 

By: /s/ Jeff Moore             

Name: Jeff Moore

Title: Vice President

 

 


--------------------------------------------------------------------------------

 

 

ARES SPECIAL SITUATIONS FUND I-B, L.P.

 

By: ASSF MANAGEMENT, L.P., ITS GENERAL PARTNER

By: ASSF OPERATING MANAGER, LLC, ITS GENERAL PARTER

 

By: /s/ Jeff Moore________________

Name: Jeff Moore

Title: Vice President

 

 

DF US BD HOLDINGS I-B LLC

 

 

By: /s/ Jeff Moore________________

Name: Jeff Moore

Title: Vice President

 

 

DF US BD HOLDINGS LLC

 

 

By: /s/ Jeff Moore________________

Name: Jeff Moore

Title: Vice President

 


Standard General Communications LLC

 

 

By: /s/ Soohyung Kim______________

Name: Soohyung Kim

Title: Chief Investment Officer

 

 

Standard General Fund, L.P.

 

 

By: /s/ Soohyung Kim______________

Name: Soohyung Kim

Title: Chief Investment Officer

 

 

MARINER-TRICADIA CREDIT

STRATEGIES MASTER FUND, LTD

 

TRICADIA DISTRESSED AND SPECIAL

SITUATIONS FUND, LTD

 

STRUCTURED CREDIT OPPORTUNITIES

FUND II LP

 

BY: TRICADIA CAPITAL MANAGEMENT,

LLC AS INVESTMENT MANAGER

  

 


--------------------------------------------------------------------------------

 

 

By: /s/ Barry Monday______________

Name: Barry Monday

Title: Chief Administrative Officer

 

 

Harbourview CLO 2006-1

 

 

By: /s/ Bill Campbell______________

Name: Bill Campbell

Title: AVP

 

Oppenheimer Master Loan Fund, LLC

 

 

By: /s/ Bill Campbell______________

Name: Bill Campbell

Title: AVP

 

 

Oppenheimer Senior Floating Rate Fund

 

 

By: /s/ Bill Campbell______________

Name: Bill Campbell

Title: AVP

 

Schooner SOF, LLC

 

 

By: /s/ H.C. Charles Diao______________

Name: H.C. Charles Diao

Title: Managing Director, Diao Capital Management

LLC, its Investment Manager

 

 